DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-14, filed January 18 2022, with respect to the rejection(s) of claim(s) 16 - 36 under USC 102 (a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 20, 23 – 24, 33 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Klos et al. (United States Patent Publication #20110219880; hereinafter Klos) in view of Rust; Ian et al. (United States Patent Publication # US 20160334790; hereinafter Rust).

Klos teaches a method of monitoring a vehicle axle and of discriminating between a plurality of axle failure modes (abstract), the method comprising: 
acquiring first axle data and second axle data from a first sensor and a second sensor (Fig. 1 and paragraph 50 and 51 disclose acquiring first and second axle data from first and second sensor, S1 and S2. Paragraph 52 teaches sensor for data acquisition to be used for all bearings) 
   detecting at least one first anomaly if the acquired first axle data deviate from first reference data provided by a model of the axle (paragraph 7 teaches anomaly detection by comparing sensor values to reference values; Paragraph 23 teach alarm signal if value deviates from reference); 
detecting at least one second anomaly if the acquired second axle data deviate from second reference data provided by the model of the axle (paragraph 7 teaches anomaly detection by comparing sensor values to reference values; Paragraph 23 teach alarm signal if value deviates from reference);
 distinguishing between a plurality of axle failure modes based on a comparison of the type of the first sensor, type of the second sensor, indication of the first anomaly, indication of the second anomaly, and data correlating the plurality of axle failure modes to combinations of anomalies and sensor types (paragraph 11 and 13 disclose the state of the bearing corresponding to damage value, indicating multiple damage states based characteristic values. Paragraph 51 and 53 disclose different failure modes as “existing damage” and “ongoing damage”; par.24 teaches comparing data of the two sensor devices which could be different types); and 
issuing a failure notice indicative of the at least one detected axle failure mode (Paragraph 23 teach alarm signal if value deviates from reference).

Klos fails to teach 


Rust does teach
sensor types consisting of: an inertial measurement unit, a lubricant temperature sensor, a lubricant debris sensor, and a lubricant viscosity sensor, and the second sensor is a different type of sensor than the first sensor (par.57 discloses fluid temperature sensor as the first sensor; par.82 discloses inertial measurement unit as the second sensor and both sensors are different); 
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Klos to include the teachings of Rust; which would provide an embodiment for monitoring autonomous vehicles as disclosed by Rust(par.22).
            
            Regarding claim 20, Klos in view of Rust teaches the method of claim 19, further comprising:
determining a status of a vehicle the axle is disposed in, the vehicle status comprising at least one of a rotational speed of at least one vehicle wheel, a rotational speed of at least one transmission shaft, a rotational speed of at least one axle shaft (Klos Paragraph 7 and 11 teaches determining state of bearing by comparing a characteristic value with the reference value dependent on speed of rolling bearing), a gear selection, and an engine speed; and 
adapting the model based on the vehicle status, so that at least one of the first reference data and the second reference data provided by the model is dependent on the vehicle status (Klos Paragraph 58 and 59 teaches adapting model to determine other states using reference values dependent on the speed of the rolling bearing).


Regarding claim 23, Klos in view of Rust teaches the method of claim 19, wherein at least one of the first reference data and the second reference data provided by the model include learned axle vibrational data acquired from an intact axle (Klos paragraph 8 teaches acquiring acoustic signals of rolling bearing; paragraph 13 teaches learned set from intact axle); and wherein at least one of acquiring the first axle data and acquiring the second axle data comprises acquiring axle vibrational data (Klos paragraph 8 teaches acquiring acoustic signals of rolling bearing); 
the method further comprising: 
running a classification algorithm to classify the acquired axle vibrational data as at least one of coinciding with the learned axle vibrational data and deviating (Klos paragraph 22 teaches classifying characteristic values (anomalies) based on their signal profile using the algorithm provided to multiply the product by a constant factor; paragraph 59 – 63 disclose an algorithm to classify state of rolling bearing; paragraph 33 and 34 teach deviation from the learned axle vibrational data); and 
detecting that a rotating component of the axle or of an axle frame features an anomaly if the acquired axle vibrational data is classified as deviating from at least one of the first reference data and the second reference data (Klos paragraph 34 teaches detecting deviation from reference data using an alarm).

Regarding claim 24, Klos in view of Rust teaches the method of claim 19, wherein at least one of the first reference data and the second reference data include predicted spectral features of axle vibrational data associated with a modelled defective axle, and wherein at least (Klos paragraph 18 teaches specific frequency at which rolling bearing becomes defective; paragraph 17 teaches testing using modelled defective and intact rolling bearings);
the method further comprising: 
detecting that at least one of a rotating axle component and an axle frame features an anomaly if the predicted spectral features of axle vibrational data associated with the modelled defective axle are present in the acquired axle vibrational data (Klos paragraph 18 discloses a range of frequencies the sensors record in order to detect damage on rolling bearing; paragraph 23 teaches outputting alarm signal deviates from reference value. The alarm would go off if the frequency recorded by the sensors deviated from the intact bearing reference values and into the range of damaged bearing values).

Regarding claim 33, Klos in view of Rust teaches the method of claim 19, further comprising a third sensor selected from the sensor types, and the third sensor being a different type from the first sensor and the second sensor (Klos par.57 discloses fluid viscosity sensors); and 
the distinguishing between the plurality of axle failure modes being based on the type of the third sensor and an indication of a third anomaly based on the third sensor data (Klos paragraph 11 and 13 disclose the state of the bearing corresponding to damage value, indicating multiple damage states based characteristic values. Paragraph 51 and 53 disclose different failure modes as “existing damage” and “ongoing damage”).

Klos in view of Rust teaches the method of claim 33, wherein the plurality of failure modes distinguished between comprises wear of rotating parts, breakage of rotating parts, damage to structure of the axle, degradation of the lubricant, and contamination of the lubricant (Klos par.9 teaches wear of rolling bearing which has a rotating state).

Claim 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Klos in view of Rust further in view Dittes (International Publication #WO2015178826; hereinafter Dittes).
            Regarding claim 26, Klos in view of Rust teaches the method of claim 19. However, Klos in view of Rust doesn’t teach wherein the model includes learned dielectricity data associated with a lubricant disposed within an axle housing, wherein at least one of the first reference data and the second reference data provided by the model include an acceptable range of a dielectric constant of the lubricant, wherein the acceptable range of the dielectric constant of the lubricant is based on the learned dielectricity data, and wherein at least one of acquiring the first axle data and acquiring the second axle data comprises acquiring dielectricity data associated with the lubricant; the method further comprising: determining, based on the acquired dielectricity data, a current dielectric constant of the lubricant; and detecting that the lubricant features an anomaly if the current dielectric constant of the lubricant derived from the acquired dielectricity data lies outside the acceptable range provided by the model.
                     Dittes does teach wherein the model includes learned dielectricity data (Pg. 5 lines 19-21 teach learned capacitance(dielectric constant) at various frequencies) associated with a lubricant (abstract discloses lubricant) disposed within an axle housing (abstract discloses bearing, which is located in an axle housing), wherein at least one of the first reference data and the second reference data provided by the model include an acceptable range of a dielectric constant of the lubricant (Pg. 3 lines 15 – 18 discloses a range of typical lubricants used in bearings; abstract discloses lubricant), wherein the acceptable range of the dielectric constant of the lubricant is based on the learned dielectricity data, and wherein at least one of acquiring the first axle data and acquiring the second axle data comprises acquiring dielectricity data associated with the lubricant (Pg. 5 Lines 19 - 21 teaches acquiring capacitance data; abstract discloses abstract); 
                   the method further comprising: 
                   determining, based on the acquired dielectricity data, a current dielectric constant of the lubricant (Pg. 5 lines 19-28 teaches determining capacitance at various frequencies. The capacitance meter measures capacitance in real-time which would make the capacitance value the current one); and 
                  detecting that the lubricant features an anomaly if the current dielectric constant of the lubricant derived from the acquired dielectricity data lies outside the acceptable range provided by the model (Pg. 3 lines 9 – 20 disclose detecting anomaly if contaminant lies outside given range).
     It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Klos in view of Rust to include the teachings of Dittes; which would provide a less complicated and practical way to monitor the condition of a bearing within an axle housing as disclosed by Dittes (Pg. 2 lines 3 – 6).

                 Regarding claim 35, Klos in view of Rust teach the method of claim 34, but fail to teach wherein the plurality of failure modes distinguished between further comprises low lubricant level and excessive lubricant temperature.
               Dittes does teach wherein the plurality of failure modes distinguished between further comprises low lubricant level (pg.7 lines 5 – 6 disclose approximating lubricant level as amount of lubricant which could be a low amount) and excessive lubricant temperature (pg.11 lines 10-11 disclose operating temperatures which have defined excessive temperatures).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Klos in view of Rust to include the teachings of Dittes; which would provide a less complicated and practical way to monitor the condition of a bearing within an axle housing as disclosed by Dittes (Pg. 2 lines 3 – 6).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klos in view of Rust further in view of Dittes  further in view of HAMILTON, K et al. (Chinese Patent Publication # CN 104321630; translation provided by the examiner; hereinafter Hamilton).

         Regarding claim 36, Klos in view of Rust teach the method of claim 34, but fail to teach wherein the oil debris sensor includes indications for contamination, fine particle debris, coarse particle debris, and dielectric variance, and 
       the plurality of failure modes distinguished between further comprises lubricant viscosity degradation.

      Dittes does teach wherein the oil debris sensor includes indications for contamination, fine particle debris, coarse particle debris, and dielectric variance, and (pg.3 lines 4- 5 disclose contaminants and particle debris which could be both fine and coarse) 
   It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Klos in view of Rust to include the teachings of Dittes; which would provide a less complicated and practical way to monitor the condition of a bearing within an axle housing as disclosed by Dittes (Pg. 2 lines 3 – 6).



     Hamilton does teach the plurality of failure modes distinguished between further comprises lubricant viscosity degradation (par.45 teaches low viscosity lubricant as lubricant viscosity degradation).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Klos in view of Rust further in view of Dittes to include the teachings of Hamilton; which would provide an embodiment which uses a method to provide early warning degraded lubrication condition and /or vibration and/or temperature that can lead to bearing damage as disclosed by Hamilton (par.14).

       Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klos in view of Rust further in view of COERS BRUCE A et al. (European Patent Publication EP2168786; translation provided by the examiner; hereinafter Coers).
           
        Regarding claim 37, Klos in view of Rust teach the method of claim 19, wherein the first axle data and the second axle data are gathered (Klos Fig. 1 and paragraph 50 and 51 disclose acquiring first and second axle data from first and second sensor, S1 and S2. Paragraph 52 teaches sensor for data acquisition to be used for all bearings). Klos in view of Rust fail to teach from a wheel hub node and a central differential node.
      Coers does teach from a wheel hub node and a central differential node (par.13 and fig.3 disclose wheel hub node).

It would have been prima facie obvious to one of ordinary skill in the art before the
Klos in view of Rust to include the teachings of Coers; which would provide an axle assembly that can be extended beyond the shipping widths for providing stability on even the widest machines as disclosed by Coers(par.5).

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“… determining a current temperature rise time of lubricant disposed within an axle housing based on acquired temperature data associated with the lubricant; and detecting that the lubricant features an anomaly if a current temperature rise time of the lubricant is below a minimum temperature rise time of the lubricant provided by a model.”
Claims 17-18, 21-22, 27 – 28, 30-31 are also allowed due to their dependency on claim 16

 Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 25, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 25,
“… a minimum temperature rise time of the lubricant, and wherein the minimum temperature rise time of the lubricant is based on the learned temperature data; the method further comprising: determining, based on the acquired temperature data associated with the lubricant, a current temperature rise time of the lubricant; and detecting that the lubricant 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication #20030066352 Leamy, Kevin Richard et al. is a method and system for monitoring the condition of a bearing mounted on a rotating shaft, with a vibration sensor that monitors the bearing remotely but proximate to the rotating shaft. The vibration sensor obtains a broadband signal having frequencies that include the bearing defect peak of the monitored bearing. The broadband signal is analyzed to identify the presence of the bearing defect peak. If the bearing defect peak is present, the amplitude of this peak is quantified to determine whether degradation of the monitored bearing has at least reached a threshold criteria previously established.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858